Citation Nr: 0818616	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-12 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of service connection for a low back disability has 
been submitted.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) 
following a January 2008 Remand from the United States Court 
of Appeals for Veterans Claims (CAVC) regarding a Board 
decision rendered in July 2007.  This matter was originally 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota where the RO declined to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability.  The veteran had a hearing before the 
Board in July 2006 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In July 2007 the Board found no new and material evidence 
submitted sufficient to reopen a claim of entitlement to 
service connection for a low back disability.  Specifically, 
the veteran's claim had been denied multiple times in the 
past due to a medical finding that his low back condition 
pre-existed service and was not aggravated by active service.  
While the veteran had submitted new medical evidence 
indicative of on-going low back treatment, the Board found 
none of the new evidence was material insofar as addressing a 
nexus to service, to include aggravation of a pre-existing 
condition.

The veteran appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (CAVC or Court) arguing, among 
other things, that he never received VCAA notice of the basis 
of his prior denials as required in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In January 2008, the Court granted a 
joint motion for remand requiring the Board to ensure 
compliance with Kent.  

An October 2005 letter was sent to the veteran informing the 
veteran that new and material evidence was needed to 
substantiate his claim.  While the letter specifically 
indicated that the veteran needed to provide evidence of a 
nexus between his disability and his military service, it did 
not detail the basis of the veteran's last final denial.  
That is, the veteran's claim was last denied because his 
condition was found to have pre-existed service and not 
aggravated beyond the natural progression of the disability.  
While aggravation is within the umbrella of nexus, further 
notice should be sent to the veteran identifying specifically 
evidence of aggravation is necessary to substantiate his 
claim.  

The Board further notes that the veteran submitted additional 
medical after the January 2008 Court order.  The additional, 
non-duplicative private medical evidence concerns on-going 
treatment for the veteran's back condition. The RO has never 
considered this evidence, nor has the veteran waived local 
jurisdictional review.  See 38 C.F.R. § 19.37(a).  Therefore, 
in addition to the reasons mentioned above, the case must be 
returned to the RO in accordance with 38 C.F.R. § 19.37(a) 
for consideration and the issuance of a supplemental 
statement of the case.
  
Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issue of new and 
material evidence sufficient to reopen a 
claim for service connection for a low back 
disability, including an explanation as to 
what constitutes "new" and "material" 
evidence, and what is missing from his claim 
consistent with the January 2008 Court order.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Specifically, the veteran should be informed 
of how to substantiate his petition to reopen 
a claim of service connection under the 
theory of aggravation. 

2.  Thereafter, readjudicate the veteran's 
claim.  If the claim remains denied, issue a 
supplemental statement of the case (SSOC) to 
the veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  An 
appropriate period of time should be allowed 
for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



